Title: From Benjamin Franklin to Stephen Marchant, 4 July 1779
From: Franklin, Benjamin
To: Marchant, Stephen


Sir,
Passy, July 4. 1779.
I received yours with the Acct. of your Cruise, in which I see you have been both diligent and successful. The Misfortune of having several of your Prises retaken was what you could not help.— You have done good Service in bringing in so many Prisoners. I cannot get the particular Exhange made which you desire; but in the general Exchange which is going on your Men will be discharg’d in their Turn. In the mean time, as the Cartel Ship from England with 100 American Prisoners is soon expected, you will be at liberty to take as many of them as you may want to make up your Loss and as Shall be willing to go with you.— Those Prisoners you have brought in are to be delivered to the Care of the Commissary of the Marine at Morlaix.— You should if possible have brought in all your Prisoners, except what were necessary to Sail the ransomed Vessel, because they serve to relieve so many of our Country-men from their Captivity in England:—The Necessity of the Case must be your apology for the present: But for the future hope you will do your utmost to fulfil your Instructions on that head, And if you should again be oblig’d to dismiss some, take their Engagement in writting to procure the Discharge of an equal Number from the Prisons in England. With wishes for Success, I am Sir, Your most obedient.
Capt Merchant
